Title: Proclamation on Market at Valley Forge, 30 January 1778
From: Washington, George
To: 



Head Quarters, Valley-Forge, January 30, 1778.

To the Inhabitants of the States of Pennsylvania, New-Jersey, and Delaware.
The good people of the State of Pennsylvania, and particularly those in the vicinity of this Camp, having expressed a desire of furnishing the Army with the produce of the country were Markets regularly established for that purpose: In order to encourage so laudable a design, I have thought fit to make known, that on the second Monday in February, at eight o’clock in the morning, the Market will be opened at the Stone-chimney Picket, in front of the Camp, and that the same will be continued on every Monday and Thursday following at that place: That on every Tuesday and Friday the Market will be held on the east side of Schuylkill, near the New-Bridge: And on every Wednesday and Saturday, in rear of the Camp, near the Adjutant General’s Office. That a Clerk of the Market, an inhabitant of this State, will attend on the respective days and at the places before mentioned, whose duty it shall be to protect the inhabitants from any kind of abuse or violence that may be offered to their persons or effects, and to see that they receive pay for their articles according to the prices hereafter mentioned, and for others not particularly enumerated in like proportion, viz.

          
            
            
            £.s.d.
          
          
            Fresh Pork
            per lb.
            0.1.0
          
          
            Roasting Pig
            do
            1.6
          
          
            Mutton
            do
            0.10
          
          
            Veal
            do
            0.10
          
          
            Fat Turkey
            do
            1.4
          
          
            Fat Goose
            do
            1.0
          
          
            Fat Ducks
            each
            3.9
          
          
            Fat Fowls
            do
            2.6
          
          
          
            Fresh Butter
            per lb.
            3.9
          
          
            Firkin ditto
            do
            3.0
          
          
            Hogs Lard
            do
            3.0
          
          
            Cheese
            do
            3.0
          
          
            Sausages
            do
            3.9
          
          
            Eggs
            per dozen,
            1.6
          
          
            Rough-skinned Potatoes
            per bushel,
            10.0
          
          
            Spanish ditto
            per do
            7.6
          
          
            Turnips
            do
            5.0
          
          
            Cabbages
            per head,
            1.0
          
          
            Onions
            per half-peck,
            2.6
          
          
            Beans
            per quart,
            1.3
          
          
            Sour-crout
            per half-peck
            3.9
          
          
            Apples
            do
            1.6
          
          
            Dried ditto
            do
            3.9
          
          
            Indian Meal
            do
            2.0
          
          
            Leaf Tobacco
            per lb.
            4.0
          
          
            Vinegar
            per quart,
            2.6
          
          
            New Milk
            do
            1.0
          
          
            Soft Soap
            do
            1.0
          
          
            Cyder
            per barrel,
            4.0.0
          
          
            Small Beer
            do
            1.10.0
          
        
The Clerk of the Market is also to take effectual care that there be no fraud in weight or measure, and that whatsoever is offered to sale be of good quality.
All persons coming to the Markets aforesaid, for the purpose of supplying them, or returning from the same, may depend their carriages and cattle shall not be impressed or otherwise detained. The inhabitants are to take notice that they will not have liberty to receive from the Soldiery, any kind of cloathing or military stores in pay for their provision, or upon any pretence whatsoever.
It is hoped that all persons well affected to their country, both for their own advantage and from a regard to the accommodation of the Army, will manifest their zeal upon this occasion, and chearfully contribute to the success of a plan intended to answer the most valuable purposes.

G. Washington.

